Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11, 13, 15 and 16 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I, claim(s) 1-11 and 13, drawn to a particular protein-drug conjugate having the formula I and a pharmaceutical composition comprising an effective amount of at least one of said protein-drug conjugate and a pharmaceutical acceptable carrier.

Group II, claim(s) 15 and 16, drawn to a method for treating a cancer in a subject, comprising administering to a subject suffering from cancer a therapeutically effective amount of a particular drug conjugate.  

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of protein-drug conjugate having 

    PNG
    media_image1.png
    143
    442
    media_image1.png
    Greyscale

in which a cysteine-containing protein residue L is connected via one of its cysteine groups to one or more drug via a specific linker chain comprising a heteroarylpropiolonitrile (APN) moiety, wherein L is cysteine containing antibody, R1 arylene, R2 is –(C(O)NH-, p is 1, p and q are 0, n is 0, Z is a spacer or linear, T is a cleavable unit sensitive to hydrolases, u is 1, drug is MMAE, k is 1 or 2 and the mean payload (DAR) of the conjugate ranges from 0.1 to 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art of Kolodych (Bioconjugate Chemistry 26: 197-200, 2015; PTO 1449) in view of US Patent No. 7,723,485 (issued May 25, 2010, PTO 892). 
Kolodych teaches antibody-dye conjugate and a method of conjugating antibody comprising a thiol group S from the cysteine conjugated to a dye TAMRA-NH2 using a heterobifunctional reagent, 

    PNG
    media_image2.png
    185
    520
    media_image2.png
    Greyscale

The mean payload DAR of the conjugate is 3.8, see p. 199, left col., Figure 2A, in particular.   
The advantage of using CBTF as a heterobifunctional crosslinker is that the conjugate is superior stability of the conjugate in plasma compared to maleimide-derived conjugates. 
Kolodych does not teach the antibody is conjugated to a drug MMAE instead of a dye.  
However, the ‘485 patent teaches various antibody drug conjugates (ADC) such as Ab-(LD)p wherein p is 1, 2, 3 or 4 (which is within the claimed 0.1 to 8), that comprises a cysteine-containing antibody, e.g., anti-MUC16 linked through the cysteine group to a drug such as MMAE (aka dolastin-10) via a linker comprising a stretcher unit, e.g., (CH2)-C(O)NR(CH2CH2-OH)-CH2 (maleimide stretcher (MPEG, which is instant linear spacer Z), see col. 47), a dipeptide amino acid Val-Cit (see col. 48, col. 52), a para-animobenzylcarbamoyl (PAB) self-immolative moiety (instant cleavable unit sensitive to hydrolase) to a drug MMAF (instant dolastatin 10), see col. 53 to 60, reference claims 12-31, in particular.  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have conjugate any antibody comprising cysteine of the ‘485 patent to a drug such as dolastin-10 (MMAE) using the commercially available heterobifunctional reagent CBTF for amine-to-thiol coupling as taught by Kolodych with a reasonable expectation of success, e.g., site-specific antibody-drug conjugate comprising cysteine-containing 
One of ordinary skill in the art would have been motivated to do so because Kolodych teaches CBTF-based conjugates showed significantly lower level of deconjugation and payload and the ‘485 patent teaches cysteine engineered antibody shows a defined antibody-drug conjugates, see p. 199, right col. 
Accordingly, Groups I-II are not so linked as to form a single general inventive concept and the restriction requirement is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of protein-drug conjugate are as follows: 
A.  a particular comprising a cytotoxic drug identifiable in claim 2,
B.  a particular R1, identifiable in claims 1, 8, 
C.  a particular R2, identifiable in claim 1, 
D. a particular hydrolase identifiable in claims 4, 5, 
E. a particular Z spacer identifiable in claims 1, 6,
F. a particular R3 identifiable in claims 1, 7, 
G.  a particular structure identifiable in claim 9, and 
H. a particular protein in claim 11.  

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E. Kolker can be reached at 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644